COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-03-196-CV



IN RE WARRANTECH CORPORATION, 				            RELATORS

WARRANTECH CONSUMER PRODUCT 

SERVICES, INC., AND WARRANTECH 

HELP DESK, INC.	



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM
 
OPINION
(footnote: 1)
----------

We have considered Relators and Real Parties-In-Interest’s “Agreed Motion To Dismiss Pursuant To Settlement.”  It is the court's opinion that the motion should be granted; therefore, we dismiss the original proceeding.

Costs of this proceeding shall be paid by the party incurring the same, for which let execution issue.

PER CURIAM	



PANEL A:	CAYCE, C.J., HOLMAN and GARDNER, JJ.



DELIVERED: September 23, 2003

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.